
	

114 HR 4823 IH: Bringing Entertainment Artists to the States (BEATS) Act of 2016
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4823
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2016
			Mr. Trott (for himself, Mr. Collins of New York, and Mr. Welch) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide for special procedures for P–2
			 nonimmigrants who are Canadian citizens, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bringing Entertainment Artists to the States (BEATS) Act of 2016. 2.Special rules for P–2 nonimmigrants who are Canadian citizensSection 214(c)(4)(E) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(4)(E)) is amended by adding at the end the following: A petition described in section 101(a)(15)(P)(ii) seeking classification of a citizen of Canada as a nonimmigrant under that section may be filed in conjunction with an application for admission of the citizen of Canada. Such filing may be made with an immigration officer at a Class A port of entry located on the United States-Canada land border or at a United States pre-clearance station in Canada. The petitioning organization is not required to make an appearance (either personally or by telecommunication), but the application form shall bear the authorized signature of the petitioner. An immigration officer at such a port of entry or pre-clearance station may determine eligibility of an individual citizen of Canada seeking nonimmigrant classification under section 101(a)(15)(P)(ii). If such petition is submitted concurrently with an application for admission and lacks necessary supporting documentation or is otherwise deficient, the inspecting immigration officer shall return it to the applicant for admission in order to obtain the necessary documentation from the petitioner or for the deficiency to be corrected. Nothing in this section may be construed to preclude or discourage the advance filing of petitions in accordance with other sections of this Act. After admission to the United States, a citizen of Canada admitted pursuant to section 101(a)(15)(P)(ii) may, during the period of validity for nonimmigrant status under such section and without filing an amended petition, (i) alter the dates and venues of performances listed in the original petition and (ii) add additional performances or engagements, provided that the altered or additional performances or engagements constitute no more than one third of the performances or engagements listed on the original petition..
		
